Bmusnsrojsr, Peesideht :
Charleston was incorporated in 1794 as a town. In 1831 Daniel Ruffner made a deed to the president, recorder and trustees of Charleston forever “for use of said town as a graveyard or a place of interment for said town,” a lot of one acre of ground. The deed contained a covenant that if at any time the said corporate body should cease to exist, or become incapable of holding said lot of ground, then said Ruffner and his heirs should “stand seized to the use of said town of Charleston or the inhabitants thereof.” The deed contained the covenant that the “parties of the second part for themselves or successors do covenant with said Daniel, his heirs and assigns,. to keep the said lot of ground, suitably enclosed, and separate from the other land of the said Daniel.” The deed reserved to Ruffner a small part of the lot as a private cemetery “and as containing the bones of his parents.”
*223The town took possession under the deed, and enclosed the lot, and allowed its use for a graveyard for the public from 1831 to 1872. It made no sales of lots, nor written permits for burial. The public used it for burial by license from the town. It was the only public burial place owned by the municipality until 1870, when the town established a cemetery in a different location, called Spring Hill Cemetery. In 1872 the old graveyard ceased to be used for burial. Hundreds of bodies in the long space of forty years had been buried in the old graveyard. Some fifty were removed to the new cemetery; but there remained hundreds in the old cemetery, and sleep there yet. Until 1865 most of the dead of Charleston were buried there. The city took no steps to remove them. Ho one did. It passed no order forbidding burial there. In it were many monuments and tombstones, and. some iron railings enclosing some of the graves. After establishing the new cemetery the city still controlled the old cemetery by fencing and cleaning it up; but it suffered it to grow up in briers and brush, and it became in bad condition in appearance.
In 1898 George S. Couch made a proposal to the city council to buy this acre for $1,000.00.
On the 20th January, 1898, the council of Charleston passed an order reciting that the said lot “is not now nor has been for many years nor ever will be again used as a burial ground and is therefore no longer of any use to the said city; and whereas said lot is at constant expense to maintain in presentable condition, and is moreover made a rendezvous for immoral purposes,” and reciting the offer of Couch to purchase. The order accepted the proposition of Couch, and directed a deed to him; on the next day a deed was made to him and he paid the $1,-000.00 consideration. In April, 1898, George Ritter, James E. Lewis, Julia E. Petty and Dulce Rowena Laidley brought the present suit against Couch, the city of Charleston and heirs of Daniel Ruffner, for the purpose of annulling the deed from the city of Charleston to Couch, and to declare void the action of the council selling the lot to Couch, and to enjoin them from attempting to remove, transfer or obliterate in any way the graves of the relatives of the plaintiffs. The plaintiffs had for many years been residents of Charleston, and had buried in *224the said graveyard many blood relatives, fathers, mothers, sisters; and brothers. The case ended in the circuit court of Kanawha county in a decree holding as illegal the sale of the lot to. Couch, and vacating the deed from the city to Couch, and enjoining the defendants from removing or attempting to remove- or interfere with, or obliterate the graves of the relatives of the; plaintiffs, or the stones or monuments marking them.
The right of the plaintiffs to maintain this suit is questioned - It is said that the plaintiffs or their families never purchased, any lots in the graveyard, or had any other right beyond a naked license. It is very certain that the city acquired the lot for burial purposes; that it took possession of the lot and enclosed it and controlled it as a burial ground; that it permitted through many years the burial of the dead in it; and thus it is clear that it received this lot and dedicated it to public use for the-burial of the dead. Nothing is wanting on the part of the city to show that it consecrated and dedicated the lot for the burial of the dead. The kindred dead of the plaintiffs lie in that old pioneer graveyard under this dedication and consecration. The-municipality of Charleston acquired this property for public use, and devoted it to this use, a legitimate public use, as the burial of the dead is indispensable. Land so acquired by a municipality for such purpose and dedicated, is a dedication to a pious and charitable use. Hopkins v. Grimshaw, 165 U. S. 342; Evergreen Cemetery v. City of New Haven, 21 Am. R. 643. In the last named case the court said: “All must be regarded alike as consecrated to a public and sacred use. The idea of running-a public street regardless of graves, monuments and the feelings, of the living, through one of our public cemeteries, would be shocking to the moral sense of the community, and would not be tolerated except upon the direst necessity.” These authorities. say that the dedication is irrevocable no matter that there is no purchase of lots or grave places. The city allowed entrance to-the dead without let or hinderance. It is said, furthermore, as an argument against the right of the plaintiffs to sue, that Couch does not propose to disturb the graves of the dead. Perhaps not now; but he was careful to insert in the deed from the city to him a provision limiting the right of the city or any person to four months from the date of the deed to enter the-*225lot for the purpose of removing the dead, and declaring that such entry could not be made afterwards. Couch claims that under his deed lie has absolute title in fee to the lot unencumbered of any trust, and the right to dispose of it. What is to prevent him or his heirs or alienees at any time in the future from removing the dead? Couch has dry legal title, and if that be not charged with the trust, there is no guaranty that the dead will not be removed, and of the kindred of the dead may not call upon a court to save their last resting places from invasion, Couch cannot be stopped from so doing by any mere declaration of Couch, based on no consideration, the deed containing no covenant not to invade the graves. This commercial age betokens that trade will at some future time forget the dead reposing there. It has been debated in this case as to the character* of the deed from Rúffner to Charleston. It has been questioned whether it is a deed with a subsequent condition, or an absolute conveyance of the fee simple without such condition. Does the fact that the lot has ceased to be used for interment, or its transfer by the town, forfeit the estate of the town and revert the land to Ruffner heirs? I cannot see that this question is material. If the town has lost its title, and the lot has reverted, I do not see that it would help the plaintiffs. They would not get title thereby. But it may be material as showing, against Couch, that it is not his power to remove the dead. I do not think that the deed from Ruffner conveys the estate upon condition. I think it conveys an absolute legal title. It mentions no condition of forfeiture. It mentions no forfeiture as long as Charleston is capable of holding. Forfeitures are not favored by equity. It takes very plain language to create a forfeiture in courts of equity. Equity does not enforce forfeiture. I think the principles stated in Brown v. Caldwell, 23 W. Va. 187, will sustain me in saying that Couch took an absolute fee simple estate, without forfeiture condition. And, therefore, unless that estate, be charged with a trust, Couch could at any time remove these dead.
Can the kindred of the dead interfere for their protection?' Can they call upon equity to do so? In Beatty v. Kurtz, 2 Peters 566, Justice Story said: "This is not the case of a mere private trespass, but a public nuisance going to the irreparable *226injury of the Georgetown congregation of Lutherans; and the property consecrated to their use by a perpetual servitude or easement, is to bp taken from them; the sepulchres of the dead are to be violated; the feelings of religion and the sentiments of natural affection of the kindred and friends of the deceased are to be wounded; and the memorials erected by piety or love to the memory of the good, are to be removed so as to leave no trace of the last home of their ancestry to those who may visit the spot in the future generations. It cannot be that such acts are to be redressed by the ordinary process of law. The remedy must be sought, if at all, in the protecting power of a court of chancery operating by its injunction to preserve the repose of the ashes of the dead, and the religious sensibilities of the living.” The old common law did not recognize the rights of relatives.
In Wynkoop v. Wynkoop, 82 Am. Dec. 513, we find this note reflective of the law: “By the old English law, the body was not recognized as property, but the charge of it belonged exclusively to the church and the ecclesiastical courts, as did also the administration of estates. So while there was property in the burial lots, in the monuments, and in the ornaments and decorations of the deceased or his grave, there was none in the remains themselves: 2 Bla. Com. 429; note to Pierce v. Proprietors, etc., 10 R. I. 237; S. C. 14 Am. Rep. 667; and there are some decisions to the same effect in the United States: Snyder v. Snyder, 60 How. Pr. 368; Meagher v. Driscoll, 99 Mass. 284; In the matter of the Bride Presbyterian Church, 3 Edw. Ch. 155; for it said that after burial the body becomes a part of the ground to which it has been committed; “earth to earth, ashes to ashes, dust to dust”: Meagher v. Driscoll, 99 Mass. 284. These notions, however, may possibly be borrowed from the ecclesiastical law, and arise from a false and needless assumption in holding that nothing is property that has not a pecuniary value. “The real question is not of the disposable, marketable value of a corpse or its remains, as an article of traffic, but it is of the sacred and inherent right to its custody, in order to decently bury it, and secure its undisturbed repose. The dogma of the English ecclesiastical law, that a child has no such claim, no such exclusive power, no peculiar interest in the *227dead body of its parent, is so utterly inconsistent with every enlightened perception of personal right, so inexpressibly repulsive to every proper moral sense, that its adoption would be an eternal disgrace to American jurisprudence. The establishment of a right so sacred and precious ought not to need any judicial precedent. Our courts of justice should place it, at once, where it would fundamentally rest forever, on the deepest and most unerring instincts of human nature; and hold it to be a self-evident right of humanity, entitled to legal protection by every consideration of feeling, decency and Christian duty. The world does not contain a tribunal that would punish a son who should resist, even to death, any attempt to mutilate his father’s corpse or tear it from the grave for sale or dissection; but where would he find the legal right to resist except in his peculiar and exclusive interest in the body?” Per Euggles, referee, in Law of Burial, 4 Bradf. appendix, 529. Accordingly, it has been held that, it is a quasi property, over which the relatives of the deceased have rights which our courts of equity will protect: Weld v. Walker, 130 Mass. 523; Pierce v. Proprietors, etc., 10 R. I. 227. And in Indiana, a court of law has cut loose all ecclesiastical ties, and held that the bodies of the dead belong to the surviving relations, in the order of inheritance, as property, and to be disposed of as they may deem fit, but subject to such burial regulations as are reasonable and proper for the public health and advantage. The burial, however, cannot be taken out of their hands, they being able and willing to perform it: Bogert v. City of Indianapolis, 13 Ind. 134, 140. And further, a sort of right of custody over the interest in the dead body, in the relatives of the deceased, is recognized in the statutes of many of our states: See Pierce v. Proprietors, etc., 10 R. I. 239; S. C. 14 Am. Rep. 667, and statutes there cited. The subject of property in dead human bodies is discussed at length in 4 Alb. L. J. 56, 57; 6 Id. 151-154.”
If relatives of blood may not defend the graves of their departed who may? Always the human heart has rebelled against the invasion of the cemetery precincts; always has tbfe human mind contemplated the grave as the last and enduring resting place after the struggles and sorrows of this world. When the patriarch Jacob was dying in Egypt he spake unto the Israelites *228and said: “I am to be gathered unto my people; bury me with my fathers in the cave that is in the field of Ephron, the Hittite, in the cave that is in the field of Machpelah, which is before Mamre, in the land of Canaan, which Abraham bought with the field of Ephron the Hittite for possession of a burying place. There they buried Abraham and Sarah his wife; there they buried Isaac and Rebekah his wife; and there I buried Leah/'’ Genesis 49, 29. Jacob regarded the grave as the never ending resting place of his kindred. Ever since those distant days so has felt the human heart. Everything else has changed, but that sentiment remains steadfast today. Eor the proposition that relatives may invoke the arm of equity against desecration of graves in dedicated burial places it may be useful for future use t ocite also Boyce v. Kalbough, 28 Am. R. 464; Davidson v. Reed, 168 Ill.; Mitchel v. Thorn, 30 Am. St. R. 699; roussear v. City, 49 How. Pr. 492; 1 Spelling Ext. R., sec. 347; 3 Am. Eng. Ency. of Law 53. Tracy v. Bittle, 213 Mo. 302, 15 Ann. Cases, 167, is a notable case for this purpose. Mary, the mother of Washington, was buried by her son-in-law upon his property. Her grave was neglected for forty years, then a monument was erected over it. In 1888 parties attempted to sell her grave. The court held that its sale was void. Colbert v. Sheppard, 16 S. E. 246; 89 Va. 401.
When once property has been dedicated for a special purpose, as for a burial ground, or where a city has dedicated it for that purpose, and persons have acted upon the faith of such dedication by burying their loved ones there, the city, cannot devote the property to any other purpose. Tiedeman on Munic. Corp., sec. 229. See sec. 222. “It is manifest that a municipal corporation has no implied authority to dispose of lands which have been dedicated to it for public benefit; nor would such property be subject to sale for the payment of debts of the municipal corporation. Lands which are dedicated to the public use, are not even alienable, when on account of surrounding circumstances they become unsuitable for the use for which they were dedicated.” Only the legislature can authorize municipalities to dispose of them. Think of a lot conveyed to a town for the purpose in the minds of grantor and grantee both of its use as a burial place. The grantor having already buried the bones *229of Ms ancestors, the lot used for so many years for burial, and practically filled up with hundreds of graves, intended by both grantor and grantee to be so used; dedicated by the municipality for this purpose to the public and used by the public; then think of the municipality selling it to a private individual by a deed conferring upon him right to remove the dead; for he claims absolute property, as the record shows. It strikes us at once that the city has no power to pervert the ground to another use than that contemplated by the grantor and city. It defeats the intent of both. This is shown by the clause in the deed providing that if the town should become incapable of holding the lot, it should go back to Ruffner, but still be subject to graveyard purposes. In Pence v. Bryant, 54 W. Va. 263, we held that when land has been dedicated to public use and accepted by the public by long use, as the street, the town cannot divert it to another use without legislative authority. See Warren v. Lyons, 22 Iowa 351; Mount Hope v. Boston, 158 Mass. 509; Board v. Winchester, 84 Va. 467; Benn v. Hatcher, 81 Va. 25. McQuillin on Munic. Corp., sec. 1141, says: “Property devoted to a public use cannot be sold without special statutory authority, although property which has ceased to be used, or is not used, by the public, may be sold or leased as the public welfare may demand. Por instance, property dedicated for public use as a common, or property conveyed to be used as an ornamental park only, except where authorized by statute, cannot be sold. In this sense all property is public which has been dedicated to public use, or which may be affected by a public trust, either general or special. Municipal corporations hold all property in which the public is interested, such as streets, alleys, public squares, commons, parks and wharves, in trust for the use of the public, and on principle, such trust property' can no more be disposed of by the municipality than can any other trust property held by an individual.” In a note found there we find this: “It may be seriously questioned, whether, after land has been appropriated to public uses it can be transferred unconditionally to another for private use.” The authorities are against such right. The power of sale is not incident to the ownership of property held as a public trust. Roper v. McWhorter, 77 Va. 214; Smith v. Cornelius, 41 W. Va. 59. *230Authorities above show that when the purpose for which land is conveyed or dedicated has been accomplished, or that the use intended can no further call for it, the property may be sold. But that doctrine can have no possible application in this case; for who can say that a graveyard filled with dead bodies, so that there is no room for any more, or where it is disused, is no longer a graveyard? It is just as plainly continued a graveyard for the repose of the dead that lie in it through centuries ahead. Its purpose will never cease to call for such use. For this I cite Tracy v. Bittle, 213 Mo. 302, reported in that valuable late work 15 Ann Cases, 167, 173. In the latter volume will be found much valuable law upon the subject of dedication of land for cemetery purposes. We find law to show that there has been no abandonment in this case. The city has never forbidden interment therein, and has continued to care for it as a cemetery to an extent.
The act of the city in selling this lot to Couch cannot be justified on the ground that the lot was a public nuisance. There is no evidence of this, and it is to be remembered that the city never declared it to be a nuisance, or ordered or forbade its use for burial, or ordered disinterment of the bodies therein. That a cemetery per se is not a nuisance is supported by many authorities. Kingsbury v. Flowers, 39 Am. R. 14; Lake View v. Rose Hill Cemetery, 22 Am. R. 71; Dunn v. Austin, 77 Texas 139. The briers and weeds grew up in it. What of that? The blackberry’s flower is as sweet to the dead as any. The weed, though so. called, spreads “its perfume on the desert air.” They too are nature’s- tributes to the dead.
“Above the graves the blackberry hung
In bloom and green its wreath,
And harebells swung as if they sung,
The chimes of peace beneath.”
So sings Whittier in “The Old .Burial Ground.” As to its use for immoral purposes. A fence and locked gate would obviate that. And where the police?
In what I have said above I have assumed that the town held the lot charged with a public trust. The authorities above go to establish this. It is well established that a town can accept a dedication of land for public purposes. Boughner v. Clarksburg, *23115 W. Va. 394; Sturmer v. County Court, 42 W. Va. 724. The Code, ch. 47, sec. 28, gives a town power to provide places for ¿he burial of the dead. Certainly such power is essential. But it is said that this trust, whether arising from the Ruifner deed to the town, or from dedication by the town, is a void trust, because of uncertainty in the beneficiary, it being without specifications of the persons to receive its benefits, except to the general public of Charleston and its vicinity. We do not deny the proposition that in a private trust there must be a definite beneficiary; but how as to the trusts for the general public ? It is impossible to name those who might in future be buried in the lot. Is the trust to fail for that cause ? In Beach on Trusts, sec. 322, we find this: “In distinction from an express private trust, which, by the definition, is designed for the benefit of one or more individuals, the trust for charitable purposes is a public trust, and from the nature of the case the beneficiaries are, to a greater or less extent, unknown or indefinite. Ordinarily the trust is designed for the benefit of a class, the individuals of which can be designated only in general terms. In a private trust, if the beneficiary or beneficiaries are not definitely and positively named, the trust fails on the ground of indefiniteness. But in a charitable trust the beneficiaries need not be definitely named, and even where there is no adequate designation of a cestui que trust, the trust will be enforced in equity if the intention of the settlor can be ascertained beyond a reasonable doubt. Trusts for charitable purposes are regarded by courts of equity with special favor, and a much more liberal construction will be put upon an instrument creating such a trust than upon one creating a trust for individuals.” That seems to me to be a reasonable proposition. Hero is a town owing duties to the public, organized to advance the public interest; it receives a conveyance for a burial place.- Is it possible that it can fail for want of specification of those who may come to be buried in it? The town can take property to hold in trust, as street or park or a city hall. Does its deed have to name thousands that are to be beneficiaries, those composing ■ the general public? Why cannot the town, on like principles, receive in trust ground for cemetery purposes?
Great reliance is placed by the defendants on the case of *232Brown v. Caldwell, 23 W. Va. 187, holding void for want of certainty in the beneficiaries a deed for land to a trustee upon trust that the trustee should at all times permit all the white religious societies of Christians, and members of such societies to use the land as a common burying ground, and for no other purpose. That case would seem to have been inspired by such cases as Carshadon v. Torryson, 17 W. Va. 43. I draw distinction between the Brown-Caldwell case and our case. There the trust was for only members of certain religious societies, and of one race, and was impossible to ascertain' them; but in our case the trust is for the general public. The trustee is a town charged with the duty of holding for the general public impossible to be further specified. We have a statute making good a conveyance to trustees for churches and burial ground purposes, though no names be given, because impossible, and we ought to uphold a conveyance to a town upon trust to use for burial purposes. Both by the Ruffner deed to the town and its dedication for burial purposes the town held the land subject to the trust. It seems to me that the conveyance was to the town as a corporation and for its own corporate purposes, because a cemetery devoted by it to public use is just as much for corporate or public purposes as the. ground for a street or park. It seems to me that there are not both a trustee and another person as cestui que trust, but that the town is both. The case of Jordan v. Universalist Trustees, 107 Va. 69, holds that: “While the courts of chancery of this State will not undertake to enforce indefinite charities, a devise to a corporation for the general purposes of its incorporation cannot be said to be uncertain in any respect, and will be upheld.” It seems to me that is a sound proposition. The statute of charitable trusts, in the reign of Elizabeth, is not a statute law in this state, as I admit. That statute was passed to make good conveyances to pious uses, not otherwise good, and that statute was repealed by Yirginia in 1792. Many of our states hold good conveyances by analogy to that statute, treating it as common law. If we consider that the public in this case is not the same as the municipality, the trust ought to be held good on the ground that the use is for the public — a grant to the corporation for public purposes. I understand the law to be that a grant to a corporation, which is *233capable of taking, which grant is for public purposes, is good though individual beneficiaries are not named. “In charitable trusts the beneficiaries are not and need not be capable of taking the title, as when property is given in trust for the poor of the parish, or the education of youth, or for pious' uses, or for any charitable purpose, the beneficiaries are generally unknown, uncertain, changing and incapable of taking or dealing with the legal title; but such trusts are valid in equity, and courts of equity will administer them and protect the rights of the cestui que trust.” Perry on Trusts, sec. 66. I know that this text may be said to be based on the statute of charitable trusts, not enforced in Virginia; but I repeat that a public corporation, like a town, may take property for public use without designating the thousands composing the public now and hereafter. Is it possible that such a trust is void Now, it has been a serious question in the English courts, and in the American courts, whether, before or without the statute of Elizabeth, charitable trusts would be enforced in equity. A discussion of this subject will be found in Perry on Trusts, sec. 693. It was gravely considered in the Supreme Court of the United States in Vidal v Girard, 2 Howard 196; the conclusion seeming to be that equity exercised this jurisdiction before and outside of the statute in many eases. But I do not rest the case on that consideration. I am here asserting that a public corporation like a town may take land to execute public purposes, declared in the deed or dedication to be held for public purposes, without specification of the members of the public. I say that a town incorporated can take land upon a trust to hold for the general public, as for instance, for a street, park, a burial place. Indeed, as above suggested, I do not know that we can say there is an indefinite beneficiary in this case. I regard it as a conveyance to the incorporated town for its own public use, needing no names of those constituting the public.
So we do not think the town had capacity to sell this graveyard ground. Charged by the deed from RufEner with the duty of holding for burial, charged by its own act of dedication to that use for many, many years, by its sale to Couch it disowned and abdicated its trust for the use of a private individual, which we said it could not do in Pence v. Bryant, 54 W. Va. 263. By *234this sale it was not furthering public weal but private interest. The deed to Couch contemplated the appropriation of the ground to purposes other than burial, because it provided for removal of the dead in short order, giving a license to do so of only four months. It is useless to cite authorities for the rule that a municipal corporation must have legislative authority for such acts as this. Certainly it cannot be justified by any implied authority. Dillon on Munic. Gorp., sec. 1102, says: “A municipal corporation has no implied or incidental authority to alien, or dispose of for its own benefit, property dedicated to or held by it in trust for the public use or to extinguish the public uses in such property.” It will there be seen that there has been serious question whether even the legislature can authorize a town to dispose of property held for an important public use. We need not decide 'that question as there has been no special act. I think, speaking only for myself, that the Legislature has such power. 14 Ann. Cases, 1080. We hold that without such authority the city of Charleston could not abdicate its public function as to this old pioneer graveyard, this “God’s Acre.”
These views lead us to affirm the decree. .

Affirmed.